Citation Nr: 1235682	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to September 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  For the reasons that follow, his claim must be remanded.  

A TDIU is governed by 38 C.F.R. § 4.16 (2011), providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

In this case, the Veteran meets the schedular criteria for a TDIU.  The Veteran is currently service-connected for four disabilities: asbestosis, rated as 60 percent disabling; anxiety disorder with PTSD symptoms, rated as 30 percent disabling; status post squamous cell carcinoma (right ear excision) and cryotherapy for actinic keratosis of the bilateral forearms, rated as 10 percent disabling; and residuals of a fracture of the third right metacarpal, rated as noncompensably disabling.  His combined rating is 80 percent.  Given that the Veteran has a combined rating over 70 with one disability rated higher than 40 percent, he meets the schedular criteria for a TDIU.

That being said, no adequate opinion regarding the Veteran's employability has been offered.  First, the Veteran sent in three separate private opinions that found that the Veteran is unemployable.  These opinions, however, all found that the Veteran was unemployable because of disabilities other than those for which he is service-connected.  

Further, though the Veteran underwent VA examinations germane to his service-connected disabilities, the opinion offered with respect to the Veteran's asbestosis is not adequate for the Board's purposes.  The examiner opined that, based on his review of the Veteran's claims file and the Veteran's "current status," "it is less likely than not . . . that he is able to work his usual occupation as [a] chemical operator because of his asbestosis."  While determining whether the Veteran is able to perform his previous occupation is an important aspect of a TDIU, the opinion does not address whether the Veteran's asbestosis renders him unable to secure or follow any substantially gainful occupation.  Also, though the Veteran underwent several examinations, none of the examiner's determined whether the Veteran's disabilities as a whole render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's VA treatment records dated from May 2006 and thereafter should be obtained and associated with his claims file.  

2.  Following the above ordered development, obtain an opinion as to whether the Veteran's service-connected disabilities both individually and as a whole render him unable to secure or follow a substantially gainful occupation.  The claims file may be provided to any examiner who performed the Veteran's spring 2011 TDIU examinations, or to any other examiner with the appropriate expertise.  If it is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be promptly scheduled.

Regardless of who offers the opinion, the examiner is asked to review the Veteran's claims folder and note in his/her examination report that such a review was conducted.  The examiner should then state whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (including asbestosis, anxiety, skin cancer, and residuals of a right hand injury).  The examination report must include a complete rationale for all opinions and conclusions expressed, including a consideration of the Veteran's particular education, training, and work history.  

3.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



